Citation Nr: 0111249	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  99-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than July 11, 1996, 
for the award of a 100 percent disability rating for the 
veteran's service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  VA hospital records show the veteran was admitted on July 
11, 1996, for treatment of his anxiety neurosis.

3.  The RO received the veteran's claim seeking an increased 
rating for his service-connected psychiatric disability on 
July 25, 1996.

4.  The record includes no factually ascertainable evidence 
that an increase in the veteran's service-connected 
psychiatric disability occurred earlier than July 11, 1996, 
and within the year prior to the date of receipt of the claim 
on July 25, 1996.


CONCLUSION OF LAW

An effective date earlier than July 11, 1996, for the award 
of a 100 percent disability rating for the veteran's service-
connected psychiatric disorder is not warranted.  38 U.S.C.A. 
§ 5110, Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a July 1967 rating decision, the veteran, inter alia, was 
granted entitlement to service connection for anxiety state.  
A 10 percent disability rating was assigned effective from 
February 21, 1967.  In a January 1973 rating decision, the 
veteran's disability rating for anxiety state was reduced to 
a noncompensable rating, effective from June 1, 1972.

In an August 1989 decision, the Board granted entitlement to 
a 30 percent disability rating for anxiety state.  A November 
1989 rating decision assigned an effective date for the 
30 percent rating from June 26, 1987.  In a January 1992 
decision, the Board denied entitlement to an effective date 
earlier June 26, 1987 for a 30 percent disability rating.

In June 1992, the North Little Rock, Arkansas RO denied the 
veteran's claim seeking entitlement to an increased rating 
for his service-connected anxiety state.  The veteran was 
notified by correspondence dated June 11, 1992.  

In August 1993, the North Little Rock, Arkansas RO continued 
a 30 percent disability evaluation rating for the veteran's 
service-connected anxiety state.  The veteran was notified by 
correspondence dated August 21, 1993.

In correspondence dated from December 1993 to March 1996 sent 
to the President and to VA offices the veteran expressed 
general dissatisfaction with VA rating processes and 
requested an investigation into the effective date awarded 
for his service-connected psychiatric disability.  

VA correspondence dated in July 1995 was provided in response 
to the veteran's request.  It was noted that the veteran had 
been provided the earliest possible effective date for the 
award of his 30 percent disability evaluation.

VA mental health clinic records dated from June 1995 to 
September 1995 show the veteran was doing well.  However, an 
August 1995 report noted the veteran was experiencing mild to 
moderate paranoid ideation but was otherwise logical, well-
organized, and did not appear to be frankly delusional.  A 
November 1995 VA psychiatric examiner noted the veteran's 
service-connected psychiatric disability was more 
appropriately diagnosed as paranoid schizophrenia.  It was 
further indicated that the veteran had been agitated and 
paranoid for a few weeks after his last visit but had 
stabilized without difficulty.  A December 1995 report noted 
the veteran had experienced suspiciousness or delusional 
ideation and had been keeping to himself.  

Additional VA records show that in April 1996, the examiner 
noted the veteran complained of problems with anxiety and 
feelings of paranoia.  A June 1996 report noted the veteran 
described ideas of persecution and reference, frequently felt 
himself to be in danger, and at times became cognitively 
disorganized.  It was noted, however, that at the time of the 
interview the veteran was relatively asymptomatic.  

VA outpatient treatment records dated July 5, 1996, show the 
veteran reported he was experiencing housing problems.  The 
examiner provided a diagnosis of schizophrenia, paranoid 
type, but no information as to the degree of present 
impairment.  

VA hospital records dated from July 11, 1996, to August 28, 
1996, show the veteran was admitted for treatment of his 
service-connected anxiety neurosis.

On July 25, 1996, VA received the veteran's claim for an 
increased rating for his service-connected psychiatric 
disability.

In statements submitted in support of his claim for an 
earlier effective date the veteran, in essence, contended 
that an earlier effective date was warranted because his 
service-connected psychiatric disability had increased in 
severity in July 1984 when he was involved in a motor vehicle 
accident.  

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance is required in order 
to satisfy the duty to assist.  In this regard, the RO has 
requested and obtained all relevant treatment records 
identified by the veteran.  In addition, the veteran was 
provided a VA examination in December 1996 to assess the 
nature and severity of his service-connected psychiatric 
disorder.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  Moreover, the Board 
notes that the discussion in the April 1999 rating decision, 
statement of the case and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  However, an earlier effective date 
may be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within 1 year from that date.  38 C.F.R. 
§ 3.400(o)(2).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14 
(2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In November 1996, the schedular criteria for evaluations of 
psychiatric disabilities were amended, effective November 7, 
1996.  The "old" Rating Schedule provided a 100 percent 
disability rating when there were totally incapacitating 
psychoneurotic symptoms bordering on a gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior and a demonstrable 
inability to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, General Rating Formula for Psychoneurotic Disorders, 
(effective before November 1996).

The "new" Rating Schedule provides a 100 percent evaluation 
with evidence of a total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders, (effective after November 1996).

Based upon the evidence of record, the Board finds no basis 
in law or fact for an effective date earlier than July 11, 
1996.  The Board notes that the record does not indicate that 
the veteran submitted a notice of disagreement from the June 
1992 or August 1993 rating decisions.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2000).  Therefore, those 
determinations are final.  The Board also finds no earlier 
dated VA records are indicative of an informal claim.  

In addition, although VA outpatient treatment records dated 
in November 1995 noted the veteran had been agitated and 
paranoid for a few weeks after his last visit, it was also 
noted that he had stabilized without difficulty.  A June 1996 
report noted the veteran was relatively asymptomatic at that 
time.  Therefore, the Board finds it was not factually 
ascertainable that the veteran's service-connected 
psychiatric disability had increased in severity earlier than 
July 11, 1996.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for an earlier effective date.



ORDER

An effective date earlier than July 11, 1996, for the award 
of a 100 percent disability rating for the veteran's service-
connected psychiatric disorder is not warranted.  The appeal 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

